DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasuya et al. (US 2009/0289342, previously cited, hereinafter, Kasuya.)
In regard to claim 14, in figs. 3A-3F, Kasuya discloses a device (or semiconductor die with metal connection, paras [0005-0006]) comprising: 
a metal substrate 14, or metal layer, (para [0101]);
a metal layer 13;
a gold layer 17 formed initially between at least a portion of the metal substrate and at least a portion of the metal layer (see fig. 3D, the order of the method of forming the layers are considered to be a method of making the layers, and not given patentable weight in a product claim, see also paras 
Regarding claim 15, Kasuya further discloses a strike layer 16 between the metal substrate and the gold layer, the portion adjacent to the opening (para [0060] and fig. 3D.)
Regarding claim 19, Kasuya further shows the gold layer is exposed in the opening and is capable of protecting the metal layer. Fig. 3F, for example.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasuya as applied to claim 14 above, and further in view of Lin et al. (US 9,640,497, previously cited, hereinafter, Lin.)
Regarding claim 16, Kasuya discloses all of the claimed limitations as mentioned above, except wherein the strike layer is a nickel layer. Lin, in fig. 12, discloses an analogous connection device 64, for example, discloses a strike layer 68 formed of nickel as an adhesion layer that provides better contact in a stacked structure. This is known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use known material as nickel in a stacked layer structure in order to take the advantage as mentioned. 

Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was made to insert a barrier in between layers of the disclosed stack in order to take the advantage.
Response to Arguments
Applicant's arguments filed 3/23/21 have been fully considered but they are not persuasive. 
The Applicant argues the gold layer is not formed between the metal substrate and configured as an etch protection element. Figure 3D-and 3F of Kasuya clearly show that portion of the layer 17 (the portion that is in the recess) formed between the metal 13 and metal 14. As mentioned above, since layer 17 is made of gold, same as the claimed limitation, thus, the layer 17 is capable of having the same function as claimed. The order of forming the elements is considered as a step of making the structure, see above discussion regarding product-by-process limitations. Thus, Kasuya, indeed discloses all of the claimed limitations including limitations in the new claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NATHAN W HA/Primary Examiner, Art Unit 2814